Case: 5:19-cv-00137-JMH Doc #: 26 Filed: 09/16/19 Page: 1 of 1 - Page ID#: 344




                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION AT LEXINGTON

THE CINCINNATI INSURANCE
COMPANY,

                  PLAINTIFF,
                                                       CIVIL ACTION NO. 5:l 9-CV-137-JMII
V.

CLARENCE J. MICHEL, JR., et al.,                       Electronically Filed

                  DEFENDANTS.



           ORDER DISMISSING DKFENDANT WELLS FARGO BANK, N.A.

          Defendant, Wells Fargo Bank, N.A., filed its disclaimer of interest fD.E. 24] and motion

to be dismissed as a party to this action.

          IT IS HEREBY ORDERED THAT Wells Fargo Bank, N.A., is DISMISSED from this

action.


     '!his, the   J (l~f September, 2019,
